ORDER
The Joshua intervenors have petitioned this Court for an award of attorneys’ fees in the amount of $36,458.00 and for a fifty percent enhancement of that amount because of the contingent nature of their counsels’ representation. The movants also request reimbursement of out-of-pocket expenses in the amount of $37.75. The Joshua intervenors are prevailing parties, and we are satisfied from the records and affidavits submitted that the hourly rates and number of billable hours are reasonable and accurately reflect the time spent preparing for the underlying appeals. Accordingly, we grant the request for $36,458.00 in fees and $37.75 in costs. However, we find no special circumstances which justify a fee enhancement, and deny the request for a fifty percent enhancement.
The State of Arkansas, Pulaski County School District, Little Rock School District and North Little Rock School District shall pay the Joshua intervenors the fees and costs award in the following percentages:
State of Arkansas 40%
Pulaski County School District 30%
Little Rock School District 15%
North Little Rock School District 15%